NO. 07-07-0463-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 15, 2008



______________________________





DONALD RAY RECTOR, JR., 



Appellant

v.



THE STATE OF TEXAS, 



Appellee





_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 56,147-D; HON. DON EMERSON, PRESIDING



______________________________



Memorandum Opinion



         ______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Donald Ray Rector, Jr., appeals his conviction after a jury trial for possession of a controlled substance in a drug free zone, enhanced.  Appellant’s appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief in which she certified that, after diligently searching the record, she concluded that the appeal was without merit.  Along with her brief, appellate counsel attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response 
pro se.  
Appellant filed a response on June 24, 2008.    

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed four potential areas for appeal.  They involve 1) the legal sufficiency of the evidence to establish that appellant knowingly exercised actual control, management , or care over the controlled substance, 2) the legal sufficiency of the evidence to establish that the offense occurred in a drug free zone, 3) the enhancement of appellant’s punishment, and 4) the loss of the signed jury charge.  However, appellate counsel has satisfactorily explained why each issue lacks merit.  

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), along with appellant’s response, and conclude that no reversible error exists. 

Accordingly, the motion to withdraw is granted and the judgment is affirmed.



Brian Quinn 

          Chief Justice



Do not publish.  

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).